1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     LAMAR ROWELL,                                      Case No. 3:10-cv-00044-RCJ-VPC
10                                     Petitioner,                     ORDER
             v.
11
      NEVADA, STATE OF et al.,
12
                                   Respondents.
13

14          On March 21, 2011, this court denied petitioner Lamar Rowell’s pro se habeas

15   corpus petition on the merits, and judgment was entered (ECF Nos. 33, 34). Rowell

16   appealed, and the Ninth Circuit denied a certificate of appealability (ECF Nos. 35, 38).

17          On June 2, 2011, Rowell filed a motion to set aside judgment for fraud on the

18   court, this court denied the motion, and the Ninth Circuit denied a certificate of

19   appealability (ECF Nos. 39, 43, 49).

20          On December 11, 2013, Rowell filed a motion to set aside judgment; this court

21   denied the motion, and the Ninth Circuit denied a certificate of appealability (ECF Nos.

22   50, 52, 56).

23          On June 14, 2017, this court denied Rowell’s motion for leave to amend and

24   vacate judgment, motion for evidentiary hearing, and motion or judicial notice of fraud

25   on the court (ECF No. 66). The court of appeals denied a certificate of appealability

26   (ECF No. 69).

27          Now before the court is what Rowell has styled a motion to deny preclusive effect

28   to state court judgment/motion to set aside order denying habeas petition (docketed as

                                                     1
1
     two motions at ECF Nos. 72, 73). He now claims—as he has in earlier motions filed in
2
     this closed case—that he was improperly adjudicated a habitual criminal. As this court
3
     has explained before, this is a new claim that the same judgment of conviction violated
4
     his federal constitutional rights. Thus, the purported motion(s) is in reality a successive
5
     petition. 28 U.S.C. § 2244(3)(A) provides: “[b]efore a second or successive application
6
     permitted by this section is filed in the district court, the applicant shall move in the
7
     appropriate court of appeals for an order authorizing the district court to consider the
8
     application.” Where a petition has been dismissed with prejudice as untimely or
9
     because of procedural default, the dismissal constitutes a disposition on the merits and
10
     renders a subsequent petition second or successive for purposes of 28 U.S.C. § 2244.
11
     McNabb v. Yates, 576 F.3d 1028, 1029-1030 (9th Cir. 2009); Henderson v. Lampert,
12
     396 F.3d 1049, 1053 (9th Cir. 2005).
13
            Rowell’s frivolous motions are denied as a successive petition. Reasonable
14
     jurists would not find the court’s conclusions to be debatable or wrong, and the court will
15
     not issue a certificate of appealability.
16
            IT IS THEREFORE ORDERED that petitioner’s motion to deny preclusive effect
17
     to state court judgment as void and motion to set aside order denying habeas petition
18
     (ECF Nos. 72 and 73) are both DENIED.
19
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
20
            IT IS FURTHER ORDERED that petitioner shall file no further documents in this
21
     closed case.
22

23
            DATED: 22 March 2019.
24
                                                        ROBERT C. JONES
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                    2
